    Case 4:19-cv-00322-A Document 1-11 Filed 04/22/19                          Page 1 of 2 PageID 23




                                      TARRANT COUNTY
THOMAS A. WILDER
  DISTRICT CLERK


                                                                           Date: 02/27/2019
  RE: 141-305850-19


  To: Lisa Biron


  This office is unable to complete your request. Please note that the District Clerk's office does
  not supply forms for the filing of Petitions.



  Please give your attention to the following Marked Items:

      □   Please do your research in the Law Library for the forms that you may need.

      □   This office does not give legal advice. You will need to contact an attorney or refer to

          the Law Library.

      □   Please send money order/Cashier's check in the amount of$ _ _ _ _ __

      □   Please specify the name and service address of defendant(s) to be served.

      □   Please file all papers on 8 ½ X 11 size paper (letter).

                     In order for your citations to be produced we will need 4 copies of Original Complaint
      X Other:

          provided or we can print copies at $.SO a page. (16pgs. x .SO= $8.00).

          The paupers affidavit does not cover the cost of copies




   Stacci L. Reynolds
   141 st Associate Court Clerk
   Tarrant County District Clerk
   100 N. Calhoun ST, 2nd Floor
   Fort Worth, TX 76196
   817-884-1198
                             100 N.   CALHOUN STREET, FORT WORTH, TEXAS   76196-0402
                                                 (817) 884-1574
    TARRANT COUNTY
 THOMAS A. WILDER
    DISTRICT CLERK. CIVIL
 100 N. CALHOUN ST., 2w FLOOR
FORT WORTH, TEXAS 76196-0402


141ST

                                LISA BIRON
                                CID 12775-049
                                FCI WASECA
                                PO BOX 1731
                                                  Case 4:19-cv-00322-A Document 1-11 Filed 04/22/19




                                WASECA MN 56093
                                                  Page 2 of 2 PageID 24
